Citation Nr: 0702751	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-32 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for chronic dizziness, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for a subcutaneous lump 
on the groin in the region of the right lower quadrant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1991.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

The issue of service connection for a subcutaneous lump on 
the groin in the region of the right lower quadrant is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran has a current diagnosis of chronic fatigue syndrome.

2.  The medical evidence of record does not show that the 
veteran has a current diagnosis of chronic dizziness.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of pseudofolliculitis barbae 
(PFB).



CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

2.  Chronic dizziness was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317 (2006).

3.  PFB was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in August 2002 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the veteran in July 2003 and February 2005, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations were 
provided to the veteran in connection with his claims.

In an April 2006 statement in support of claim, the veteran 
reported that he had a magnetic resonance imaging (MRI) 
examination in April 2006 and 5 weeks of physical therapy at 
the VA medical center in Charleston.  The veteran requested 
that these records be obtained and considered as part of this 
decision.  However, these records pertain to the veteran's 
claim of entitlement to service connection for fibromyalgia, 
which was granted by a May 2005 rating decision during the 
course of this appeal.  Furthermore, as will be discussed 
below, the medical evidence shows that the veteran's symptoms 
of fatigue and dizziness are manifestations of the veteran's 
service-connected fibromyalgia.  As such, the current 
severity of these claimed conditions is also not for 
consideration by the Board.  Finally, the Board notes that 
because the April 2006 evidence consists of MRI and physical 
therapy records, it would not relate to whether any 
subcutaneous lump and pseudofolliculitis barbae shown was 
related to the veteran's military service.  Accordingly, as 
these records have not been shown to be relevant to the 
issues on appeal, a remand for such records is not necessary.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.  In 
establishing the presumptive period, VA was to review any 
credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service 
connection is presumed, and other pertinent circumstances 
regarding the experience of Persian Gulf veterans.  Id. 

Qualifying Gulf War service, the presumptive period for 
service connection, and a broad but non-exclusive list of 
signs or symptoms which may be representative of undiagnosed 
illnesses for which compensation may be paid is found in 
38 C.F.R. § 3.317.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

Chronic Fatigue Syndrome and Chronic Dizziness

The veteran's service medical records are negative for any 
complaints or diagnoses of fatigue or dizziness.


After separation from military service, a May 2000 VA 
outpatient medical report stated that the veteran complained 
of intermittent weakness of the upper extremities accompanied 
by uncharacterizable pain.  The veteran stated that the 
condition had begun several months before.  He stated that he 
had difficulty picking up "anything" and rising out of a 
chair.  On physical examination, the veteran had full 
strength in all extremities except for his hip flexors which 
had "4+" strength out of 5, bilaterally.  The impression 
was incomplete study, nothing to suggest cervical 
radiculopathy or peripheral neuropathy, consider 
musculoskeletal origin on symptoms.

A September 2002 VA outpatient medical report stated that the 
veteran complained of dropping things easily, pain, and 
stiffness in both hands.  The veteran stated that he had to 
use one hand to open up the other hand in the morning due to 
stiffness.  On physical examination, no abnormalities were 
noted.  The assessment was multiple joint pains and muscle 
pains with unclear etiology.

In a December 2002 VA outpatient medical report, the veteran 
stated that sleep was not refreshing and he got tired easily.  
The impression was diffuse, migratory myalgias, slightly 
elevated creatine phosphokinase, possibly fibromyalgia.

A June 2003 VA joints examination report stated that the 
veteran experienced an infrequent, but occasional, unexpected 
and transient sudden weakness of his grip.  The veteran 
reported feeling tired most of the time.  He reported that 
when he was not at work he felt tired and "sat around most 
of the time."  The veteran reported sleeping 6 to 7 hours 
per night on most nights and felt rested upon waking, but 
quickly felt physically fatigued without any excessive 
physical activity.  He also reported having been dizzy one 
time for no apparent reason and "ended up on the floor 
feeling that the room was spinning."  The veteran reported 
that the dizziness went away after a brief period of rest.  
On physical examination, the veteran was alert, oriented, and 
actively conversant throughout the examination, without any 
sign of somnolence or fatigue.  The veteran's muscle strength 
in all extremities was normal, adequate, and equal.  The 
diagnosis was "vague symptoms of recurrent fatigue with most 
likely diagnosis chronic fatigue syndrome."

Three statements from friends of the veteran dated in August 
2003 reported that the veteran had been experiencing symptoms 
of fatigue and weakness for an extended period of time.

A November 2003 VA medical report stated that the veteran 
complained of upper extremity weakness, greater on the left 
than the right, and proximal lower extremity weakness.  On 
physical examination, the veteran's gait was normal and his 
upper extremities had a full range of motion and strength at 
5 out of 5, bilaterally.  The impression was normal study.

In the transcript of a March 2004 hearing before the Board, 
the veteran stated that he was always tired and got dizzy 
when climbing off a truck.  He stated that the dizziness and 
fatigue began after he left the Persian Gulf.  The veteran 
stated that the fatigue began after separation from military 
service.  He also stated that he first became concerned about 
the dizziness when he was helping a man move things out of a 
U-Haul truck 3 or 4 years before.

In a June 2004 VA outpatient medical report, the veteran 
stated that he did not feel that he was getting a good 
night's sleep and did not feel rested in the morning, despite 
the use of medication.  The assessment was fibromyalgia, poor 
sleep pattern ongoing.

A December 2004 VA outpatient medical report stated that the 
veteran had a history of fibromyalgia.  The veteran reported 
sleeping at least 8 hours per night, but had no energy and no 
interest in recreational activities.  The assessment was 
fibromyalgia.

In an April 2005 VA chronic fatigue syndrome examination 
report, the veteran reported waking most days with a feeling 
of sore and stiff muscles, but without generalized fatigue.  
He stated that he experienced infrequent dizziness, always 
associated with tinnitus, which resolved with brief rest and 
occurred primarily with strenuous physical activity at home, 
never at work.  The examiner stated that "[a]t this time, 
[the veteran's VA] problem list includes the diagnosis of 
fibromyalgia, which in my opinion is the appropriate 
diagnosis for these reported symptoms."  The diagnosis was 
fibromyalgia.


The evidence of record shows that the veteran is not 
currently diagnosed with chronic fatigue syndrome and a 
chronic dizziness disorder.  The evidence shows that the 
veteran has a long history of fatigue, weakness, and 
dizziness, which was inconsistently diagnosed for a lengthy 
period of time.  However, the most recent medical evidence of 
record states that the veteran's fatigue and dizziness are 
symptoms of his diagnosed fibromyalgia.  As noted above, 
service connection for fibromyalgia was granted by a May 2005 
rating decision.  As such, service connection is already in 
effect for the diagnosis given to the veteran's fatigue and 
dizziness symptoms.  Accordingly, the preponderance of the 
medical evidence of record does not show a diagnosis of 
fatigue and dizziness disorders separate from the veteran's 
service-connected fibromyalgia.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a 
symptom without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).

The veteran's statements alone are not sufficient to prove 
that he has current diagnoses of fatigue and dizziness 
disorders separate from his service-connected fibromyalgia.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has current 
diagnoses of fatigue and dizziness disorders separate from 
his service-connected fibromyalgia.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
veteran does not currently have diagnoses of fatigue and 
dizziness disorders separate from his service-connected 
fibromyalgia, and as such, service connection is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show that the veteran has current diagnoses 
of fatigue and dizziness disorders separate from his 
service-connected fibromyalgia, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pseudofolliculitis Barbae

The veteran's service medical records include multiple 
complaints and diagnoses of PFB.

After separation from military service, in a transcript of a 
March 2004 hearing before the Board, the veteran stated that 
during military service he had been given cream and told to 
avoid shaving.  The veteran stated that he used a toothbrush 
to keep his beard hairs from becoming ingrown.  He stated 
that the advice he was given made "a lot of difference in 
[his] appearance."  The veteran stated that when he felt a 
bump, he used a needle and tweezers to extract the hair and 
prevent it from becoming ingrown.  He stated the he continued 
to avoid shaving.

An April 2005 VA medical examination report stated that the 
veteran had a history of shaving bumps on any attempt to 
shave closely while in the military.  The report stated that 
this had caused the veteran to wear a closely-clipped beard 
since that time.  The examiner stated that the veteran's 
beard "prevents any recurrent folliculitis or other symptoms 
without additional medical treatment."  On physical 
examination, there was no folliculitis or other inflammatory 
process evident.  The report noted no more than a dozen very 
small subcutaneous bumps, each significantly less than 0.5 
centimeters in size.  None of the bumps were inflamed, 
reddened, or otherwise visually significant.  The diagnosis 
was no current PFB.

The evidence of record shows that the veteran does not have a 
current diagnosis of PFB.  While PFB was diagnosed during 
military service, the most recent medical evidence of record 
shows that the veteran does not currently have PFB.  The 
Board notes that the evidence of record shows that the reason 
the veteran does not currently have PFB is that he has 
maintained a successful, non-medicated treatment regimen 
since military service.  The veteran's own diligent care has 
prevented the condition from recurring.  Though it is 
possible that PFB would return if the veteran ceased his 
preventative measures, at the current time the medical 
evidence of record shows no current diagnosis.  

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PFB.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, the 
medical evidence of record shows the veteran does not have a 
current diagnosis of PFB.  See Degmetich v. Brown, 104 F. 3d 
1328; see also Gilpin v. West, 155 F.3d 1353.  As such, 
service connection for PFB is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of PFB, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic fatigue syndrome, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.

Service connection for chronic dizziness, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for pseudofolliculitis barbae is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

The veteran seeks service connection for a subcutaneous lump 
on the groin in the region of the right lower quadrant.

In November 2004, the Board remanded this claim for further 
development.  The remand directed that the veteran be 
provided with a medical examination to determine the etiology 
of his subcutaneous lump.  The veteran was properly provided 
with a medical examination in April 2005.  In the examination 
report, the examiner noted that the veteran reported a 
history of a persistent right inguinal lump since military 
service.  The examiner stated that 

[r]eviewing the service medical records, 
however, demonstrates more than a dozen 
entries relating to a left inguinal lump, 
and no notation whatsoever of any right 
inguinal lump. . . . Again, there was 
never a mention of a right inguinal lump 
or node. . . . Given the fact that his 
service record documents only a 
left-sided condition and he now complains 
of a right-sided condition, I would have 
to resort to mere speculation to decide 
whether or not this is also related to 
the cause of the prior left-sided 
condition, now resolved."

The report diagnosed a persistent right inguinal 
lymphadenopathy.  The examiner noted that "[t]his does not 
exist on the left side at this time and is contrary to the 
multiple entries in the service medical record describing 
only left inguinal adenopathy."

The Board notes that the examiner correctly states that there 
are repeated references to a left inguinal adenopathy in the 
veteran's service medical records.  However, the veteran's 
May 1991 separation examination report includes references to 
a right-sided condition.  The report stated that the veteran 
complained of pain in the right inguinal area.  On clinical 
evaluation, the veteran had "2 tender [right inguinal] lymph 
nodes equal to [large] lima beans in size.  Not [inflamed] or 
suppurative."  The veteran also complained of lower 
abdominal pain before, during, and after intercourse, and 
post-ejaculatory pain in his groin.  The diagnosis was 
lymphogranuloma venerum versus granuloma inguinale versus 
questionable.  As such, the veteran's service medical records 
do contain notations of a right-sided inguinal condition, 
contrary to the statements of the examiner who conducted the 
April 2005 examination.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The examiner who conducted the April 
2005 VA chronic fatigue syndrome 
examination must provide an addendum to 
the April 2005 examination report and 
state whether the veteran's currently 
diagnosed right inguinal lump is 
related to his military service.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
requested opinion.  The examiner is 
specifically requested to review the 
veteran's May 17, 1991 separation 
medical examination in reference to 
this opinion.  If the examiner who 
conducted the April 2005 VA chronic 
fatigue syndrome examination is not 
available or if the examiner cannot 
provide an opinion without a physical 
examination of the veteran, an 
additional VA examination must be 
provided to the veteran.  All tests or 
studies necessary to make this 
determination must be ordered.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


